Citation Nr: 1820656	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to payment of Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1151 (formerly 38 U.S.C. § 351).

2.  Entitlement to payment of DIC benefits under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1944 to May 1945; he passed away in January 1979.  He was awarded the Purple Heart for shrapnel wounds during his service in France during World War II.  The Appellant is his surviving spouse.

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Appellant and her brother testified at a December 2012 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

In July 2016, this matter was last before the Board.  At that time, the Board denied the reopening the Section 1151 claim, as well as the reopening of a claim of service connection for the cause of the Veteran's death.  The Appellant appealed these determinations to the Court of Appeals for Veterans Claims (the Court).

In a November 2017 Memorandum Decision, the court dismissed the Appellant's appeal with respect to the denial of reopening the service connection for the cause of death claim.  The Court also dismissed the Appellant's appeal with respect to whether the specific lung disease leading to the Veteran's death was foreseeable.  The Court set aside and remanded the Board decision to the extent it denied the reopening of the Section 1151 claim.  Accordingly, this is the only issue presently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to payment of DIC benefits under 38 U.S.C. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final October 1980 decision, the Board denied the Appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.

2.  The evidence received since the October 1980 Board decision is new and material for the claim and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The Board's October 1980 decision denying the Appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1151 (formerly 38 U.S.C. § 351) is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Since the October 1980 Board decision new and material evidence to reopen the claim for DIC benefits under 38 U.S.C. § 1151 (formerly 38 U.S.C. § 351) has been received, and the claim is reopened.  38 C.F.R. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C. § 5103A (2012) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Appellant's claim for DIC compensation under the provisions of 38 U.S.C. § 1151 (at that time codified as 38 U.S.C. § 351) was considered and denied in an October 1980 Board decision.  In that decision, the Board denied the Section 1151 claim on the grounds that the radiation-induced pulmonary fibrosis (or any other disease or injury present at the time of the Veteran's death) was not the product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of indicated fault on VA's part.  The Board also concluded that it had not been demonstrated that pulmonary disability (or any other disease or injury present at the time of the Veteran's death) was an unforeseen or untoward event associated with treatment administered at VA facilities.  

The Board did not address consent, in its decision, and no informed consent statutes or regulations were in effect at the time of the Board's decision.  Nevertheless, as the Court's Memorandum Decision notes, this is irrelevant because the provisions 38 C.F.R. § 3.361(a)(1) relate to 38 U.S.C. § 1151 and any of its predecessors, including 38 U.S.C. § 351.

Here, the Appellant now asserts that VA failed to follow its informed consent procedures as they relate to the administration of radiation therapy for Hodgkin's Lymphoma in 1979.  See 38 U.S.C.A. § 17.32(c), (d).  She indicates that neither she nor the Veteran was informed of any risk of radiation-induced pulmonary fibrosis, including death.  

New and material evidence has been received.  As noted, at the time of the Board's October 1980 decision, no statutes or regulations concerning informed consent were in effect.  Moreover, the Board's review of the hospital records associated with the radiation discloses no indication of informed or signature consent.  There is no documentation of any consent.  The Appellant asserts that she was not informed of any risks of the radiation therapy, to include the disability that resulted in the Veteran's death.  These assertions were not of record at the time of the Board's denial, and they are relevant to the unestablished facts surrounding informed consent.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to payment of DIC benefits under 38 U.S.C. § 1151 (formerly 38 U.S.C. § 351), and the claim is reopened; to this extent only is the appeal granted.


REMAND

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361 (d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk. See McNair v. Shinseki, 25 Vet. App. 98 (2011).

The McNair Court explained that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105-07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements which does not defeat a finding of informed consent.  Id. at 107; see 38 C.F.R. § 17.32. The Court found that this reasonableness test is a factual finding by the adjudicator which must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107 -08; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209   (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The McNair Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-08.

The Appellant asserts that due to the lack of informed consent that the claim should be granted.  However, here the Board must weigh the consequences of proceeding with the radiation treatment in 1980, versus foregoing the radiation therapy, as well as whether there were any alternatives that the Veteran could have employed in his treatment of Hodgkin's Lymphoma.  The central question is whether a reasonable person would have proceeded with the radiation therapy absent informed consent.  McNair, 25 Vet. App. at 105-07. 

The question of whether deviation from informed consent is minor and immaterial is a factual finding.  McNair, 25 Vet. App. at 107.  Here, there is insufficient evidence to address whether any deviations from informed consent were minor and immaterial under the circumstances.  Accordingly, further development in this matter is necessary.  See 38 C.F.R. § 4.2; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record (to include a copy of this Remand) to an appropriate medical professional for a medical opinion as to the issue of informed consent.  

The expert is asked to address whether it at least as likely as not (i.e., 50 percent or more probable) that a reasonable person in the Veteran's situation in 1980, in consideration of his condition and any foreseeable consequences of failing to undergo radiation therapy, would have proceeded with the radiation therapy, even if advised of the risks of radiation-induced pulmonary fibrosis and death?

The medical opinion provided should be accompanied by a clear, thorough, explanation of rationale, with citation to the record as appropriate.  In offering the opinion, the examiner is asked to consider and discuss alternative means of treatment available to the Veteran in 1979, if any, under the specific circumstances of his case. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, she and her attorney must be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last adjudication.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


